 1                                                                 The Honorable Ricardo S. Martinez

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8
      AMAZON.COM, INC., a Delaware
 9    corporation; and SALVATORE FERRAGAMO                   Consolidated Case No.
      S.P.A., an Italian corporation,                        2:21-cv-00170-RSM
10
                                                             Consolidated Case:
11                               Plaintiffs,                 2:21-cv-00171-RSM
12                                                           ORDER GRANTING PLAINTIFFS’
                                                             EX PARTE MOTION FOR
13           v.                                              EXTENSION OF INITIAL
                                                             DEADLINES
14
      LI YONG, an individual d/b/a PHIL                      NOTE ON MOTION CALENDAR:
15    BALDINIE; et al.,                                      JULY 13, 2021
16
                                 Defendants.
17

18           This matter came before the Court on consideration of Plaintiffs Amazon.com, Inc.’s
19    (“Amazon”) and Salvatore Ferragamo S.p.A.’s (“Ferragamo”) (collectively, “Plaintiffs”)
20    Motion to Extend Deadlines for the parties’ Rule 26(f) Conference, Initial Disclosures, and
21    Joint Status Report (“Motion”), and for good cause shown, it is hereby ORDERED that:
22           The Motion is GRANTED. The Court extends the current deadlines for the parties to
23    confer pursuant to Federal Rule of Civil Procedure 26(f), serve initial disclosures pursuant to
24    26(a)(1), and file a joint status report as required by Federal Rule of Civil Procedure 26(f) and
25    Local Civil Rule 26(f), as follows:
26

27
     ORDER GRANTING PLAINTIFFS’ EX PARTE
     MOTION FOR EXTENSION OF INITIAL DEADLINES - 1                              Davis Wright Tremaine LLP
                                                                                   920 Fifth Avenue, Suite 3300
     (No. 2:20-cv-00170-RSM)                                                        Seattle, WA 98104-1640
                                                                              206.622.3150 main ꞏ 206.757.7700 fax
 1     Deadline                       Current Date              Proposed Extended Date

 2     FRCP 26(f) Conference          July 13, 2021             October 3, 2021
 3
       Initial Disclosures Pursuant
 4                                    July 20, 2021             October 20, 2021
       to FRCP 26(a)(1)
 5
       Combined Joint Status
 6     Report and Discovery Plan      July 27, 2021             October 27, 2021
       as Required by FRCP 26(f)
 7     and Local Civil Rule 26(f)
 8

 9
             SO ORDERED this 14th day of July, 2021.
10

11

12

13
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
14

15
      Presented by:
16

17    DAVIS WRIGHT TREMAINE LLP
      Attorneys for Plaintiffs
18
      By s/ Lauren Rainwater
19    Lauren B. Rainwater, WSBA #43625
      Anna Buono, WSBA #56580
20    920 Fifth Avenue, Suite 3300
      Seattle, WA 98104-1604
21    Tel: (206) 622-3150
      Fax: (206) 757-7700
22    Email: laurenrainwater@dwt.com
              annabuono@dwt.com
23

24    s/ Scott R. Commerson
      Scott R. Commerson, admitted pro hac vice
25    DAVIS WRIGHT TREMAINE LLP
      865 S Figueroa Street, Suite 2400
26    Los Angeles, CA 90017
      Tel: (213) 633-6890
27    Email: scottcommerson@dwt.com
     ORDER GRANTING PLAINTIFFS’ EX PARTE
     MOTION FOR EXTENSION OF INITIAL DEADLINES - 2                    Davis Wright Tremaine LLP
                                                                         920 Fifth Avenue, Suite 3300
     (No. 2:20-cv-00170-RSM)                                              Seattle, WA 98104-1640
                                                                    206.622.3150 main ꞏ 206.757.7700 fax
